PER CURIAM.
After consideration of the arguments and contentions of the parties, and review of the final judgment of dissolution and the order on the husband’s petition for rehearing, we agree with the trial court’s ruling that rule 1.540(a), Florida Rules of Civil Procedure, permitted correction of the clerical mistakes, errors or omissions in paragraph six of the final judgment. See generally, Trawick, Fla.Prac. and Proc., § 26-8. The order on wife’s motion for clarification of final judgment as amended, dated May 19, 1988, is therefore AFFIRMED.
SMITH, C.J., and ERVIN and NIMMONS, JJ., concur.